612 F.2d 1011
UNITED STATES of America, Plaintiff-Appellee,v.James Edward JOHNSON, Defendant-Appellant.
No. 79-5404.

Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Feb. 28, 1980.
Appeal from the United States District Court for the Southern District of Texas; Owen D. Cox, Judge.
Donald B. Dailey, Jr., Corpus Christi, Tex.  (Court-appointed), for defendant-appellant.
Anna E. Stool, Asst. U. S. Atty., Houston, Tex., for plaintiff-appellee.
Before RONEY, KRAVITCH and TATE, Circuit Judges.
PER CURIAM:


1
Appellant James Edward Johnson appeals his conviction for bond-jumping (willful failure to appear) in violation of 18 U.S.C. Sec. 3150 (1966) alleging insufficiency of evidence to support the jury verdict.


2
Instead of a brief, the government has filed a Memorandum (confession of error), as follows:


3
'Counsel for Appellee has thoroughly examined the merits of Appellant James Edward Johnson's brief and has consulted at length with the Criminal Division of the Department of Justice, Washington, D.C.  After due deliberation and in light of the recommendation of the Department of Justice, the government has concluded that it will not oppose the granting of Johnson's claim for relief for the reasons stated in his appellate brief.  See United States v. Callaway, 455 F.2d 523 (5th Cir. 1971).'


4
The judgment of conviction is REVERSED.



*
 Fed.R.App.P. 34(a); 5th Cir. R. 18